Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. 
Applicant argues the cited prior art either alone or in combination fails to teach “a mixed reality content unit, disposed in the CA/AD vehicle and coupled to the environment mapping unit, to adaptively present the mixed reality content, to the user of the CA/AD vehicle, while the CA/AD vehicle is enroute to the destination on the current route, the adaptive presentation of the mixed reality content includes adjusting the mixed reality content based on the information about the driving environment associated with the current route and an application used to present the mixed reality content to the user, the application having associated data of the collect data and a sensitivity level and the adaptive presentation of the mixed reality content is based on the associated data and the sensitivity level” as recited by amended independent claim 1. 
In particular that nothing in Elangovan (US 20190301886) does not teach or suggest that Elangovan’s system adaptively presents mixed reality content based on information about the environment associated with a current route and an application used to present the mixed reality content to the user. Further, that nothing in Elangovan suggests that the adaptive presentation is based on collected data associated with the application used to present the mixed reality content and a sensitivity level associated with the mixed reality content. Therefore, because of the alleged deficiencies of Elangovan a prima facie case of anticipation and/or obviousness cannot be established. 
However, Elangovan teaches an augmented reality display is updated based upon processed sensor information and determined control actions, rendering route information on the display (Fig 8 prima facie case of anticipation and/or obviousness can be established.
As such these arguments are unpersuasive and rejections have been provided below addressing each and every limitation. 
Applicant argues the remaining claims, 2-11 and 13-24, which either depend upon claim 1 or recite similar limitations are allowable over the cited art for at least the same reasons as explained above. This is unpersuasive for at least the same reasons as previously argued above. 

Claim Objections
Claim 1 objected to because of the following informalities:  reads “the application having associated data of the collect data” which should read “the application having associated data of the collected data” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “an environment mapping unit, disposed in the CA/AD vehicle and coupled to the data aggregation unit, to determine, based at least in part on the collected data from the one or more data sources and historical environment data, information about a driving environment associated with a current route of the CA/AD vehicle to a destination” (emphasis added). However, in the applicant’s specification the environment mapping unit only ever determines information about a driving environment associated with a current route based on either collected data from one or more date source or historical environment data, it does not ever require both and only requires one exclusively. This considerably distinguishes the claim from the Applicant’s specification and introduces new matter. At no point previously has there been any indication that both collected data from one or more data source and historical data must be fed to the environment mapping unit, but rather that only one of these sources needs to be. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-10, 13-15, 20, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elangovan et al. (US 20190301886).
In regards to claim 1, Elangovan teaches an apparatus for providing a mixed reality content to a user of a computer assisted or autonomous driving (CA/AD), comprising: ([0020] vehicle may have driving assistance systems.)
a data aggregation unit, disposed in the CA/AD vehicle, to collect data from one or more data sources; ([0030] communication system 300 includes sensor data and control data. [0043] at least one sensor processor 340 processes data sent by vehicle sensors.) 
an environment mapping unit, disposed in the CA/AD vehicle and coupled to the data aggregation unit, to determine, based at least in part on the collected data from the one or more data sources and historical environment data, information about a driving environment associated with a current route of the CA/AD vehicle to a destination; ([0025] sensed environment 200 determined by sensors and system 116A-K and 112. [0036] LIDAR sensor/system 320 may provide imaging of the environment. [0113] the route position can be rendered based on camera positions, which can be AR indicators for each frame of the navigational display. One of ordinary skill in the art would have recognized that this means different indicators would be shown for different intensity of turns. [0048], 
a mixed reality content unit, disposed in the CA/AD vehicle and coupled to the environment mapping unit, to adaptively present the mixed reality content, to the user of the CA/AD vehicle, while the CA/AD vehicle is enroute to the destination on the current route, the adaptive presentation of the mixed reality content includes adjusting the mixed reality content based on the information about the driving environment associated with the current route and an application used to present the mixed reality content to the user, the application having associated data of the collect data and a sensitivity level and the adaptive presentation of the mixed reality content is based on the associated data and the sensitivity level. ([0044] vehicle control system 348 may receive processed sensor information and determine a control action based on that, which may include adjusting a display or sending a signal to another device associated with the vehicle. Fig. 8, augmented reality display is updated. [0113] route information is rendered on augmented reality display. Vehicle control system 348 determines what content to display. [0147] instructions cause augmented reality display to be updated based on environment, instructions are an application. [0073] profiles on previous driving experiences are stored, the profiles are based at least in part on occupant behavior. [0069] occupants and users may be identified in the vehicle, sensed information about the occupants include position, current role, medical information, and individual preferences, which both combined or individually form a sensitivity level. As the profiles of driving control are unique to a situation, where a situation includes the current make-up of the occupants, the control is tailored to a sensitivity level, and the augmented reality display is updated based upon driving control. As such, the instructions are associated both with a sensitivity level and collected data.)

In regards to claim 2, Elangovan teaches the apparatus of claim 1, further comprising: 
a feedback unit, disposed in the CA/AD vehicle and coupled to the mixed reality content unit, to collect user feedback in response to the presented mixed reality content and facilitate providing user feedback to the mixed reality content unit, ([0074] input device 432 may be a joystick, mouse, touchpad, tablet, 3D gesture capture device, that interfaces with one or more displays, which may be augmented or mixed reality displays. The collects user feedback based upon any response, of which the presented mixed reality content must be included.) and 
wherein the mixed reality content unit is further to adjust the mixed reality content- according to the user feedback. ([0074] input device 432 may be a joystick, mouse, touchpad, tablet, 3D gesture capture device, that interfaces with one or more displays, which may be augmented or mixed reality displays. This adjusts based on user feedback and must allow the user to adjust the mixed reality, at least, for example through [0072] route selection.)

In regards to claim 5, Elangovan teaches the apparatus of claim 1, further comprising:
a secure execution unit, disposed in the CA/ AD vehicle and coupled to the mixed reality content unit, to manage licenses, or keys associated with the mixed reality entertainment content to be presented to the user. ([0090] subsystem 350 can optionally include a security module that can manage security access keys.)

In regards to claim 6, Elangovan teaches the apparatus of claim 1, further comprising:
a mixed reality runtime unit, disposed in the CA/AD vehicle and coupled to the mixed reality content unit, to present the mixed reality content to the user. ([0091] communications system 350 includes a GPU 540 and other systems for accelerating the creation of images to output to at least one 

In regards to claim 7, Elangovan teaches the apparatus of claim 1, wherein the information about the driving environment associated with the current route includes: 
information about real-time traffic on the current route, wherein the information about the real-time traffic on the current route includes road conditions of the current route, a position of the CA/AD vehicle relative to a driving lane, a speed of the CA/AD vehicle, an inter-vehicle distance of the CA/AD vehicle with another vehicle, a position with a lane or across lanes for the CA/AD vehicle, a choice of a lane among multiple lanes for the CA/AD vehicle, a degree of a turn to make for the CA/AD vehicle, and a trajectory of the CA/AD vehicle; ([0068] sensed external information includes position of objects, vehicles, and pedestrians, vehicle type, location of curbs and lane markings, color of lane markings, signage, traffic signals, buildings, and barricades. [0065] a speed sensor is attached to the drive train of the vehicle. [0071] other sensed external information may include road type, road condition, weather, light, and development level. [0073] also observes traffic congestion, which is indication of antivehicle distance. [0109] the GPS observes the speed and heading of the vehicle, as well as latitude, longitude, and elevation, which is a trajectory of the vehicle. This in combination with lane marking observations yields a position of the vehicle relative to a driving lane. [0063] maps are received from map database, which includes route and road information. [0113] the route position can be rendered based on camera positions, which can be AR indicators for each frame of the navigational display. One of ordinary skill in the art would have recognized that this means different indicators would be shown for different intensity of turns.) and 


In regards to claim 8, Elangovan teaches the apparatus of claim 1, wherein the mixed reality content presented for entertainment consumption of the user, and being otherwise unrelated to navigating the CA/AD vehicle through the current route, and the mixed reality content includes visual content, audio content, mechanical movements of one or more parts of the CA/AD vehicle, or air movements within or around the CA/AD vehicle. ([0049] user interface may translate human input into mechanical movement. [0113] route information is rendered on augmented reality display, which may be visual content. [0074] entertainment information may also be displayed.)

In regards to claim 9, Elangovan teaches the apparatus of claim 1, wherein the data from the one or more data sources includes user input data, sensory data, crowdsourced input data from another device, another vehicle, other users, or a roadside unit (RSU). ([0030] communication system 300 includes sensor data and control data. [0043] at least one sensor processor 340 processes data sent by vehicle sensors. [0048] historical control information may be stored in control memory data. [0052] sensor information may include user interface sensors.)

In regards to claim 10, Elangovan teaches the apparatus of claim 9, wherein the sensory data include one or more selected from radar data, ultrasonic sensor data, video sensor data, camera data, light detection and ranging (LiDAR) data, global positioning system (GPS) data, or inertial data. ([0020] vehicle may include sensors such as cameras, infrared sensors, radio frequency sensors, ultrasonic sensors, RADAR sensors, LIDAR sensors, odometry sensors, and navigation sensors, such as GPS.)

In regards to claim 13, Elangovan teaches the apparatus of claim 1, wherein the CA/ AD vehicle is a selected one of a commercial truck, a light duty car, a sport utility vehicle (SUV), a light vehicle, a heavy duty vehicle, a pickup truck, a van, a car, or a motorcycle. ([0019] may be incorporated into any type of vehicle. Traditional vehicles include cars, trucks, motorcycles, busses, automobiles, trains, among others.)

In regards to claim 14, Elangovan teaches the apparatus of claim 1, wherein the apparatus is a vehicle onboard unit (OBU) disposed in the CA/AD vehicle. (Fig 3 Communications system 300, [0030] communications system 300 includes Vehicle Control System 348 and Communications Subsystem 350, which are located on vehicle.)

In regards to claim 15, Elangovan teaches the apparatus of claim 1, wherein the apparatus is the CA/ AD vehicle comprising a vehicle on board unit (OBU) having the data aggregation unit, the environment mapping unit and the mixed reality content unit. (Fig 3 Communications system 300, [0030] communications system 300 includes Vehicle Control System 348 and Communications Subsystem 350, which are located on vehicle and includes sensor which map the environment. Communications system 300 is data aggregation unit. [0044] vehicle control system 348 may receive processed sensor information and determine a control action based on that, which may include 

In regards to claim 20, Elangovan teaches one or more non-transitory computer-readable media (NTCRM) comprising instructions that cause a computer assisted or autonomous driving (CA/AD) system in a CA/AD vehicle, in response to execution of the instructions by the CA/AD system, to: ([0152] a nontransitory computer readable medium comprises set of instructions stored therein which causes a processor to provide and augmented reality display by receiving sensor data from the vehicle to aid in navigation.)
while the CA/AD vehicle is enroute to a destination on the current route, ([0109] disclosure is directed to augmented reality of a navigation route.)
collect data from one or more data sources on a continuous or periodic basis; ([0152] non-transitory computer readable medium instructions include receiving sensor data from one or more sensors. [0125] operations are performed continuously.)
determine, in response to the collection of the data from the one or more data sources, information about a driving environment associated with a current route for the CA/AD vehicle based at least in part on the collected data from the one or more data sources or historical environment data, ([0025] sensed environment is determined by sensors and system. [0036] LIDAR sensor/system 320 may provide imaging of the environment. This is information determined based at least in part on collected data from one or more data sources about a driving environment with a current route for the vehicle.)
determine, in response to the collection of the data from the one or more data sources, a-mixed reality content to be adaptively presented to a user taking into consideration the information about the driving environment associated with the current route, data among the collected data associated with an application used to present the mixed reality content to the user, and a sensitivity 
present the mixed reality content to the user, the mixed reality content presented is for entertainment consumption of the user and being otherwise unrelated to navigating the CA/AD vehicle through the current route. ([0152] causes an augmented reality navigation display to present an indication based on geographic location. [0074] vehicle instrument panel includes a number of displays which may show driving data, vehicle, information, entertainment, or navigation.)

In regards to claim 22, Elangovan, teaches the one or more NTCRM of claim 20, wherein the driving environment associated with the current route includes information about real-time traffic on the current route, information about a terrain along the current route, or road conditions of the current route, wherein the information about the real-time traffic on the current route includes a position of the CA/ AD vehicle relative to a driving lane, a speed of the CA/ AD vehicle, an inter-vehicle distance of the CA/ AD vehicle with another vehicle, a position with a lane or across lanes for the CA/ AD vehicle, a 

In regards to claim 23, Elangovan teaches the one or more NTCRM of claim 20, wherein the mixed reality content includes visual content, audio content, mechanical movements of one or more parts of the CA/AD vehicle, or air movements within or around CA/AD vehicle. ([0049] user interface may translate human input into mechanical movement of. [0113] route information is rendered on augmented reality display, which may be visual content. [0074] displays may show driving data, vehicle, information, entertainment, or navigation.)

In regards to claim 24, Elangovan teaches the one or more NTCRM of claim 20, wherein the data from the one or more data sources includes user input data, sensory data, crowd-sourced input data from another device, another vehicle, others users, or a roadside unit (RSU). ([0030] communication system 300 includes sensor data and control data. [0043] at least one sensor processor 340 processes 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Patrick et al. (US 20170228916).
In regards to claim 16, Elangovan teaches a method for computer assisted or autonomous driving (CA/AD), comprising: (Fig 8, [0020] vehicle may have driving assistance systems.)
receiving, by an on board unit (OBU) of a CA/AD vehicle, data from one or more data sources; ([0030] communication system 300 includes sensor data and control data. Communication system is an on board unit that receives data from one or more sources. Fig 8, [0111] at step 810 of process of figure 8, vehicle control system 348 and/or navigation system 302 can receive sensor data from one or more sensors. Both are part of the communication system 300.)
determining, by the OBU, based at least in part on the collected data from the one or more data sources or historical environment data, information about a driving environment associated with a current route of the CA/AD vehicle to a destination, wherein the information about the driving environment includes terrain information of the route, and the terrain information of the route includes slopes, turns, and objects along the route; (Fig 8, 820. [0112], in step 820 of the process of figure 8, objects within vehicle's environment are tracked, based on video data recorded by the sensors. This is a 
adaptively presenting, by the OBU while the CA/AD vehicle is enroute to the destination on the current route, mixed reality content to a user of the CA/AD vehicle, taking into consideration the information about the driving environment associated with the current route, portions of the collected data associated with an application used to present the mixed reality content to the user, and a sensitivity level associated with the portions of the collected data and the application, (Fig 8, 840, [0113] using camera information and data, augmented reality route position indicators may be rendered on the navigation displays. This is a form of mixed reality associated with the route and the environment of the vehicle. [0074] vehicle includes a number of displays which may show driving data, vehicle, information, entertainment, or navigation. [0073] profiles on previous driving experiences are stored, the profiles are based at least in part on occupant behavior. [0069] occupants and users may be identified in the vehicle, sensed information about the occupants include position, current role, medical information, and individual preferences, which both combined or individually form a sensitivity level. As the profiles of 
wherein the mixed reality content presented for entertainment consumption of the user and being otherwise unrelated to navigating the CA/AD vehicle through the current route, and the mixed reality content adapted in view of the information of the driving environment of the current route includes visual content. (Fig 8, 840, [0113] using camera information and data, augmented reality route position indicators may be rendered on the navigation displays. This is a form of mixed reality associated with the route and the environment of the vehicle. [0074] vehicle includes a number of displays which may show driving data, vehicle, information, entertainment, or navigation. One of ordinary skill in the art would have understood this can include augmented reality display that is updated and entertainment information may also be displayed.)
Elangovan does not teach: 
the mixed reality content adapted in view of the information of the driving environment of the current route includes visual content, audio content, mechanical movements of one or more parts of the CA/AD vehicle, and air movements within the CA/AD vehicle.
However, Patrick teaches a mixed reality system which may be implemented in a vehicle ([0054]) that includes creating a draft and adjusting an overhead utility station, which includes mechanical movements ([0033]), and sound feeds ([0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the augmented reality display method of Elangovan by incorporating the teachings of Patrick, such that the augmented reality of Elangovan includes audio, mechanical movements, and air movements.


In regards to claim 19, Elangovan, as modified by Patrick, teaches the method of claim 16, further comprising:
presenting, by a mixed reality runtime unit of the CA/ AD vehicle, separate and distinct from the OBU, the mixed reality content to the user. ([0091] communications subsystem 350 includes a GPU 540 and other systems for accelerating the creation of images to output to at least one display device. Display device may be an augmented display device. [0092] communications subsystem 350 manages and coordinate communications between sensors, remote operating system, vehicle databases, charging system, and other devices. Fig 8, 840, [0113] using camera information and data, augmented reality route position indicators may be rendered on the navigation displays. This is a form of mixed reality associated with the route and the environment of the vehicle. Communications subsystem 350 is a distinct subsystem.)

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Habashima et al. (US 20150202962).
In regards to claim 3, Elangovan teaches the apparatus of claim 1,
Elangovan does not teach: further comprising:
a user profile unit, disposed in the CA/AD vehicle and coupled to the mixed reality content unit, to provide user profile data to the mixed reality content unit, wherein the mixed reality content unit is to adjust the mixed reality content, further according to the user profile data, and wherein the user profile data includes responses from the user to one or more mixed reality contents, parameters 
However, Habashima teaches a user processing module that can utilize techniques to classify the user, such as a login option which identifies whether the user is a passenger or driver or a user profile identification system which associates a user profile with a specific user ([0079]). Passengers or drivers may have different settings tailored to their needs or their specific user profile ([0078]).
It would have been obvious to one having ordinary skill within the art before the effective filing date to modify the vehicle and communication system of Elangovan by incorporating the teachings of Habashima, such that the system includes a module that identifies a user and customizes the information to their needs or configuration.
The motivation to do so is that, as acknowledged by Habashima, vehicle interfaces are commonly crowded and therefore confusing ([0001], [0002]), one of ordinary skill in the art would have recognized that tailoring the information presented to the user and the type of user allows for less crowding and less confusion.

In regards to claim 21, Elangovan teaches the one or more NTCRM of claim 20, wherein the instructions further cause the CA/ AD system in the CA/ AD vehicle, in response to execution of the instructions by the CA/ AD system, to:
receive user feedback from the user in response to the presented mixed reality content; ([0074] input device 432 may be a joystick, mouse, touchpad, tablet, 3D gesture capture device, that interfaces with one or more displays, which may be augmented or mixed reality displays. This adjusts based on user feedback.)
and

Elangovan does not teach: 
receive user profile data;
However, Habashima teaches a user processing module that can utilize techniques to classify the user, such as a login option which identifies whether the user is a passenger or driver or a user profile identification system which associates a user profile with a specific user ([0079]). Passengers or drivers may have different settings tailored to their needs or their specific user profile ([0078]).
It would have been obvious to one having ordinary skill within the art before the effective filing date to modify the non-transitory computer readable medium storing instructions of Elangovan by incorporating the teachings of Habashima, such that the instructions also includes a identifying a user and customizing the information presented by the display to their needs or configuration.
The motivation to do so is that, as acknowledged by Habashima, vehicle interfaces are commonly crowded and therefore confusing ([0001], [0002]), one of ordinary skill in the art would have recognized that tailoring the information presented to the user and they type of user allows for less crowding and less confusion.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Patrick, in further view of Habashima.
In regards to claim 17, Elangovan, as modified by Patrick, teaches the method of claim 16, further comprising:
receiving, by the OBU, user feedback from the user in response to the presented mixed reality entertainment content; ([0074] input device 432 may be a joystick, mouse, touchpad, tablet, 3D gesture 
and
further adjusting, by the mixed reality content unit of the CA/ AD vehicle, the mixed reality entertainment content of the CA/ AD vehicle, according to the user profile data. ([0074] input device 432 may be a joystick, mouse, touch pad, tablet, 3D gesture capture device, that interfaces with one or more displays, which may be augmented or mixed reality displays. This adjusts based on user feedback. One of ordinary skill would have understood this may be performed by vehicle control system.)
Elangovan, as modified by Patrick, does not teach:
receiving, from a user profile unit of the CA/ AD vehicle, user profile data;
However, Habashima teaches a user processing module that can utilize techniques to classify the user, such as a login option which identifies whether the user is a passenger or driver or a user profile identification system which associates a user profile with a specific user ([0079]). Passengers or drivers may have different settings tailored to their needs or their specific user profile ([0078]).
It would have been obvious to one having ordinary skill within the art before the effective filing date to modify the vehicle and communication system and method of Elangovan, as already modified by Patrick, by incorporating the teachings of Habashima, such that the system includes a module that identifies a user and customizes the information to their needs or configuration.
The motivation to do so is that, as acknowledged by Habashima, vehicle interfaces are commonly crowded and therefore confusing ([0001], [0002]), one of ordinary skill in the art would have recognized that tailoring the information presented to the user and they type of user allows for less crowding and less confusion.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Kaushansky et al. (US 10372130).
In regards to claim 4, Elangovan teaches the apparatus of claim 1,
Elangovan also teaches navigation sensors 308 receive information indicating the geolocation and time information of the vehicle ([0033]). The location module can acquire the gps position from the navigation sensors and located the vehicle on a map ([0065]). The navigational information may be combined with three dimensional map information to provide short, intermediate, and long range course tracking and route selection ([0072]).
Elangovan does not teach: further comprising: 
a navigation system, disposed in the CA/ AD vehicle and coupled to the mixed reality content unit, to choose the current route among a plurality of routes for the CA/AD vehicle.
However, Kaushansky teaches a display presented to either the passengers or a driver of a vehicle (Col 23 lines 5-11) which includes a check routes option that allows the passenger to view other available routes.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the navigation system and display of Elangovan by incorporating the teachings of Kaushansky, such that the display may also show other available routes the vehicle may navigate along.
The motivation to do so is that, as acknowledged by Kaushansky, a traffic event, such as for example construction or an accident, may cause a different route to be selected to avoid the event (Col 23 lines 14-18). This system can alert the driver either through the display or auditory signals, why a route change has been determined (Col 1 lines 25-31) and allow the driver to then choose a preferred route. One of ordinary skill would have recognized this may improve the comfort of the passengers and driver of the vehicle.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Patrick, in further view of Kaushansky.
In regards to claim 18, Elangovan, as modified by Patrick, teaches the method of claim 16,
Elangovan also teaches navigation sensors 308 receive information indicating the geolocation and time information of the vehicle ([0033]). The location module can acquire the gps position from the navigation sensors and located the vehicle on a map ([0065]), updating an AR display, including route positons, Fig. 8, step 840. The navigational information may be combined with three dimensional map information to provide short, intermediate, and long range course tracking and route selection ([0072]). Navigation subsystem 302 is a distinct subsystem (Fig 3), and includes any hardware necessary to navigate vehicle ([0042]).
Elangovan, as modified by Patrick, does not teach: further comprising:
selecting, by a navigation system of the CA/ AD vehicle, separate and distinct from the OBU, the current route among a plurality of routes for the CA/AD vehicle.
However, Kaushansky teaches a display presented to either the passengers or a driver of a vehicle (Col 23 lines 5-11) which includes a check routes option that allows the passenger to view other available routes.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the navigation and display method of Elangovan, as already modified by Patrick, by incorporating the teachings of Kaushansky, such that the step of rendering the AR display, may also show other available routes the vehicle may navigate along.
The motivation to do so is that, as acknowledged by Kaushansky, a traffic event, such as for example construction or an accident, may cause a different route to be selected to avoid the event (Col 23 lines 14-18). This system can alert the driver either through the display or auditory signals, why a route change has been determined (Col 1 lines 25-31) and allow the driver to then choose a preferred .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Elangovan in view of Gupta et al. (US 20170132922).
In regards to claim 11, Elangovan teaches the apparatus of the claim 9. 
Elangovan also teaches the vehicle control system may receive instructions or information from a number of external sources or servers ([0047]).
Elangovan does not teach: 
wherein the RSU is a selected one of a road embedded reflector, a smart street or traffic light, a road side tag, an evolved node B (eNB) type RSU, or a stationary user equipment (UE) type RSU.
However, Gupta teaches a road side communication unit that communicates with a vehicle or multiple vehicles that may be selected from a mobile unit, infrastructure unit, or other wireless communications device ([0033]). One of ordinary skill in the art would have recognized traffic lights, smart streets, and road embedded reflectors fall into this category.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the external communications system and method of Elangovan by incorporating the teachings of Gupta such that the system may also communicate with a road side unit.
The motivation to do so is that, as acknowledged by Gupta, a system like this addresses the problem that it may be difficult to communicate information to a driver, whether that be a pull over signal or that there is a dangerous situation ahead. Communicating information with a road side unit that is connected to the augmented reality display can help provide more information to the driver or passengers ([0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kreitzer et al. (US 20180293040) teaches an augmented reality apparatus that can be tailored to a unique user.
Runyan et al. (US 10726792) teaches a mixed reality display that can be adjusted to accommodate for glare in a vehicle.
Buttol et al. (US 20180039917) teaches a ride sharing method that can communicate with a road side unit and develop an optimal route between pickup and drop-off locations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661